Exhibit 10.1

AMENDMENT NO. 4

TO

EMPLOYMENT AGREEMENT

This AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
May 29, 2015 by Burlington Coat Factory Warehouse Corporation, a Delaware
corporation (the “Company”), Burlington Coat Factory Holdings, LLC, a Delaware
limited liability company (“Parent”), Burlington Stores, Inc., a Delaware
corporation, and Thomas A. Kingsbury (“Executive”).

W I T N E S S E T H.

WHEREAS, the Company, Parent (f/k/a Burlington Coat Factory Holdings, Inc., a
Delaware corporation) and Executive entered into that certain Employment
Agreement, dated as of December 2, 2008, and amended on October 23, 2012 and
December 8, 2014 (the “Employment Agreement”) (capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Employment Agreement); and

WHEREAS, on May 18, 2015, the parties entered into Amendment No. 3 to the
Employment Agreement to clarify that the change in control vesting conditions
applicable to Executive’s LTIP Awards shall be consistent with the Company’s
standard awards for senior executives by deleting clause (x)(III) of
Section 3(g) of the Employment Agreement; and

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. Section 3(b) of the Employment Agreement is hereby amended and restated in
its entirety as follows: “Executive shall be entitled to participate in the
Company’s Senior Management Bonus Plan approved by the Board or a committee
thereof, as in effect from time to time, with a target annual bonus of one
hundred fifty percent (150%) of Executive’s Base Salary (“Target Bonus”) or such
greater amount as the Board in its sole discretion may from time to time
determine.”

 

2. Section 3(m) of the Employment Agreement is hereby deleted in its entirety.

 

3. Except as specifically set forth herein, the Employment Agreement and all of
its terms and conditions remain in full force and effect, and the Employment
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all references in the Employment Agreement to
“this Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall
mean the Employment Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

4. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

 

5. This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

 

6. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.

[remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION By:

/s/ Joyce Manning Magrini

Name: Joyce Manning Magrini Title: Executive Vice President – Human Resources
BURLINGTON COAT FACTORY HOLDINGS, LLC By:
Burlington Holdings, LLC, its Managing Member By:

/s/ Joyce Manning Magrini

Name: Joyce Manning Magrini Title: Executive Vice President – Human Resources
BURLINGTON STORES, INC. By:

/s/ Joyce Manning Magrini

Name: Joyce Manning Magrini Title: Executive Vice President – Human Resources
EXECUTIVE

/s/ Thomas A. Kingsbury

Thomas A. Kingsbury